Citation Nr: 0511954	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  99-01 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Evaluation of a service-connected low back disability, rated 
as 20 percent disabling from October 7, 1997.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served as a member of a National Guard unit from 
January 1972 to October 1992, which service included periods 
of active duty for training and inactive duty training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by 
which service connection was granted for a low back 
disability identified as mechanical low back pain.  The RO 
rated the service-connected disability as 20 percent 
disabling from October 7, 1997.  This issue was remanded by 
the Board for further development in an action dated in 
December 2000.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth above.  In cases, such as this 
one, where the original rating assigned has been appealed, 
consideration must be given to whether the veteran deserves a 
different rating at any point during the pendency of the 
claim (so-called "staged ratings").  Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The range of motion of the veteran's spine is moderately 
limited; he can flex to at least 45 degrees.

2.  The veteran experiences continuous pain in the back that 
does not equate to greater limitation of motion or loss of 
function.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for low 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran injured his back in a fall while on active duty 
for training.  The veteran also suffered a shotgun wound to 
the right shoulder, lung, and liver in 1988, which was 
unrelated to military service, and broke his left ankle in an 
accident in 1996, also unrelated to military service.  In an 
April 1997 application to the Social Security Administration 
(SSA) for disability insurance benefits, the veteran stated 
that he was unable to work effective December 21, 1996 
because he was no longer able to do lifting that was required 
of his job, and because of his broken ankle, which precluded 
his driving a truck.  The veteran was afforded a disability 
determination medical evaluation in December 1997 in 
connection with his SSA claim.  The examiner listed the 
veteran's chief complaints as hypertension, right shoulder 
injury from a gunshot wound, and a left ankle fracture.  No 
mention was made of any back complaint or disability.  The 
examiner reported the veteran's range of motion (ROM) of the 
thoracolumbar spine was normal.

A VA examination given in September 1998 found the veteran 
had range of motion of the back of zero degrees backward 
extension; 25 degrees right and left lateral flexion; 25 
degrees right and left lateral rotation; and 45 degrees 
forward flexion.  X-ray examination showed no evidence of 
degenerative joint disease (DJD) or degenerative disc disease 
(DDD).  Based on this examination, the veteran was service-
connected for mechanical low back pain, in a rating decision 
dated in October 1998, rated as 20 percent disabling.  

A VA radiological examination of the spine in July 1999 
reported normal spinal alignment and normal disc spaces.  The 
x-rays were negative for fracture, subluxation, or 
degenerative change.  Joints were unremarkable.  There was no 
bone destruction.

A January 2000 letter from C. B., M.D., indicates that the 
veteran had constant low back pain that required narcotics to 
abate the pain.

Another VA examination, given in February 2000, reported 
range of motion for the lumbar spine was zero degrees 
backward extension; 30 degrees right and left lateral 
flexion; 25 degrees right and left lateral rotation; and 45 
degrees forward flexion.  The veteran was reported to be able 
to do about one half of a squat and come back up.  

At an October 2000 hearing before the undersigned Veterans 
Law Judge, the veteran and his spouse testified as to the 
limitations imposed on the veteran by his back disability.  
The veteran noted that he had a back brace, though he was not 
wearing it on the day of the hearing.  He also described 
sometimes needing help in standing up after using the 
commode.  He said he had back spasms.

The veteran had another examination provided in March 2001 in 
conjunction with a renewed application for SSA benefits.  
That examiner noted that the veteran's back was non-tender to 
palpation or to percussion, and reported that the spine 
appeared to be midline.  The examiner discussed the veteran's 
right shoulder disability at some length, and concluded that 
the veteran had multiple fairly severe orthopedic problems, 
the worst of which were in his right shoulder, where he had 
severe limitations and could not abduct, flex, or extend 
without significant pain.  

Of record is a July 2002 statement of C.B., M.D., apparently 
written in support of the veteran's SSA claim.  In the 
statement, Dr. C.B. noted that the veteran had multiple 
orthopedic impairments; chronic severe pain in the right 
shoulder with severe limitation of motion in the shoulder and 
right hand; status-post gunshot wound; severe back pain and 
limitation of motion, status-post injury; chronic severe pain 
and edema with instability in his left ankle, status-post 
fracture; chronic severe pain in his knees and hands due to 
gout.  He was reported to have a very labored gait and to use 
a hand-held metal crutch.  Dr. C.B. noted that, because of 
his orthopedic impairments, the veteran would be limited in 
his ability to work.  Dr. C.B. also noted that, as a result 
of his chronic, severe pain, the veteran was depressed, which 
also impaired his ability to maintain attention and 
concentration, and handle routine work stress.

On remand from the Board, the veteran was afforded a VA 
examination given in June 2003.  The examination consisted of 
separate peripheral nerves examination and spine examination.  
X-rays showed no focal spondylosis or any change since the 
veteran's September 1998 examination (which, as noted above, 
showed no evidence of degenerative joint disease or disc 
disease).

At the peripheral nerves examination, the examiner noted that 
the veteran could bend more than 90 degrees to put his head 
on the table while standing.  The veteran had a mild to 
moderate kyphosis.  The examiner noted there was much moaning 
during the examination, but specific strength of the various 
muscle groups was within normal limits.  Left Barre was 
positive.  Rapid alternate motion was adequate, and reflexes 
at the biceps, triceps, brachioradialis, knee, and ankle were 
all symmetrically increased.  Babinski signs were absent.  
Light touch, trace figures, and vibration were normal in all 
four extremities, and joint sense was normal in the toes.  
The examiner's neurologic conclusions were:  backaches for 30 
years with mild to moderate thoracic kyphosis, preserved 
reflexes, sensation, and strength, but slowed walking with 
poor tandem gaits, for which the veteran found it necessary 
to use a cane.  Other neurologic conclusions were related to 
the veteran's right shoulder gunshot wound and an 
acromioclavicular separation three weeks previous to the 
examination.  The examiner noted that incapacitating episodes 
from functional impairment included the veteran's last being 
able to work in 1996, and having been confined to his home 
for six to seven years.  The examiner did not specify whether 
the incapacitating episodes were related to the back, ankle, 
or shoulder.

The spine examination report shows that the veteran told the 
examiner that his back hurt continuously, staying at the same 
intensity, day and night.  The back hurt without 
precipitating factors in that he had no additional limitation 
of motion or function specifically because of the pain; the 
limitation of motion and function remained the same all of 
the time.  The veteran had no associated symptoms such as 
weakness or numbness, bowel or bladder complaints.  The 
veteran was noted to walk with a cane because of the fracture 
to his left ankle.  The examiner noted specifically that the 
use of the cane was unrelated to the veteran's back pain.  
The veteran was unable to walk more than about 200 feet 
without rest, again because of his ankle.  He was able to 
take care of his normal activities of daily living, but was 
unable to do his usual occupation (truck driver), apparently 
not because of his back, but because of his left ankle.

On examination of the lumbosacral spine, there appeared to be 
no curvature.  Symmetry appeared to be within normal limits.  
Range of motion, both active and passive, performed using a 
goniometer, showed forward flexion of the lumbosacral spine 
to 75 degrees; extension was performed to 10 degrees; lateral 
flexion was performed to 38 degrees bilaterally; rotation was 
performed to 30 degrees bilaterally.  The veteran could stand 
on his toes and heels, and he could also squat.  The back 
showed no postural abnormalities or fixed deformity.  There 
appeared to be some tenderness in the low back on deep 
palpation, but there was no muscle spasm or weakness found.  
The examiner noted the x-ray results described above.  The 
examiner's diagnosis was low back pain, without joint or disc 
disease, but with limited motion and pain.  

The examiner added that the veteran apparently had chronic 
low back pain, which, according to the veteran, had been 
continuous over the previous 12 months.  The veteran had had 
no flare-ups causing additional incapability.  The veteran's 
present service-connected disability would impact employment 
requiring physical activity, but would not interfere with a 
sedentary employment.  The examiner gave as his medical 
opinion that the degree of the veteran's low back disability 
was moderate.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  (The 
former changes, effective September 23, 2002, involve changes 
to the rating of intervertebral disc syndrome (IVDS), with 
which the veteran is not diagnosed or service connected, and 
so will not be discussed.)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), a 10 
percent evaluation is for application when there is slight 
limitation of motion of the lumbar spine; a 20 percent 
evaluation is for application when there is moderate 
limitation of motion of the lumbar spine; and the highest 
available rating is 40 percent, for severe limitation of 
motion of the lumbar spine.

The veteran was rated as 20 percent disabled under Diagnostic 
Code 5292 for moderate limitation of motion of the lumbar 
spine.  The June 2003 examiner also assessed that the 
veteran's disability was a moderate disability.  That 
examiner noted that the veteran was under continuous pain, 
and that pain therefore did not impose any additional 
limitation of motion or function.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  A 20 percent 
evaluation under the old criteria, therefore, is still for 
application, and a higher evaluation under the old criteria 
is not warranted because there is no showing of severe 
limitation of motion of the lumbar spine, or functional 
debility that equates to severe limitation of motion.  

The Board evaluated other diagnostic codes to determine if 
another diagnostic code would warrant a higher evaluation 
under the old criteria.  A higher evaluation for the 
veteran's disability under the old criteria was not possible 
absent fracture of the vertebra; ankylosis of the spine in a 
favorable or unfavorable angle; or severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289, 5295.  In sum, under the old, pre-September 26, 2003 
criteria, the highest evaluation warranted is the veteran's 
current 20 percent evaluation.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed significantly.  This change 
renumbered the diagnostic codes for spine disabilities, and 
provides for the evaluation of most spine disabilities under 
a General Rating Formula for Diseases and Injuries of the 
Spine.  (An exception occurs when the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, which, again, is not the 
case here.)  The new formula evaluates most spine 
disabilities by assessing range of motion limitations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the new General Rating Formula, a 10 percent evaluation 
is for application with forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a (2004).

The June 2003 VA examination reported that the veteran could 
bend more than 90 degrees to put his head on the table while 
standing.  The veteran had a mild to moderate kyphosis.  On 
examination of the lumbosacral spine, there appeared to be no 
curvature.  Symmetry appeared to be within normal limits.  
Range of motion, both active and passive, performed using a 
goniometer, showed forward flexion of the lumbosacral spine 
to 75 degrees; extension was 10 degrees; lateral flexion was 
38 degrees bilaterally; and rotation was 30 degrees 
bilaterally.  The combined range of motion of the 
thoracolumbar spine was 221 degrees.  The veteran could stand 
on his toes and heels, and he could also squat.  The back 
showed no postural abnormalities or fixed deformity.  There 
appeared to be some tenderness in the low back on deep 
palpation, but no muscle spasm or weakness was found.  

Earlier examination revealed forward flexion to only 45 
degrees.  Nevertheless, given the evidence as a whole, the 
veteran does not meet the criteria for a rating greater than 
20 percent for the low back disability.  He does not have 
forward flexion limited to 30 degrees or less, or favorable 
ankylosis of the thoracolumbar spine.  As already noted 
above, examiners have not equated the pain he experiences, 
albeit a constant problem, to greater disability than that 
contemplated by moderate limitation of motion.  In that 
regard, it should also be pointed out that the veteran's 
abnormal gait has been attributed to residuals from his non-
service-connected fractured ankle.  Additionally, there is no 
vertebral body fracture.  In short, a higher evaluation under 
either the old or new criteria is not warranted because the 
veteran's current symptoms do not meet any of the rating 
criteria for a higher evaluation.  The Board also finds there 
is no basis on which to award any staged ratings in this 
case.  This is so because there was never a point where the 
veteran satisfied the criteria for a higher rating since 
October 7, 1997.

During the pendency of this appeal, on November 9, 2000 the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was signed into law, changing the standard for 
processing veterans' claims.  In adjudicating this veteran's 
claim, the Board has considered the provisions of the VCAA.  
Among other things, the VCAA and implementing regulations 
require VA to notify the claimant and the claimant's 
representative of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that the veteran was initially apprised of 
the passage of the VCAA in correspondence dated in January 
2001, the month following remand by the Board.  (Although the 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)  The veteran was fully 
informed of VA's duties to both notify and assist in 
correspondence dated in August 2003. 

Specifically regarding VA's duty to notify, the August 2003 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to a higher evaluation, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what information VA was responsible 
for obtaining, what information the veteran was responsible 
for obtaining, what information VA would assist in obtaining 
on the veteran's behalf, and where the veteran was to send 
the information sought.  The veteran was told specifically to 
send any information or evidence he had.  Additionally, the 
RO informed the veteran of the results of its rating 
decisions, and the procedural steps necessary to appeal.  The 
RO also provided a statement of the case (SOC) and three 
supplemental statements of the case (SSOCs) reporting the 
results of the RO's reviews, and the text of the relevant 
portions of the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records.  The RO 
obtained and incorporated into the record the veteran's VA 
treatment records and the SSA records discussed above.  The 
veteran was also afforded a hearing and at least three VA 
examinations for rating purposes.  Given the standard of the 
regulation, the Board finds that VA has no duty to inform or 
assist that was unmet.


ORDER

Entitlement to a higher evaluation for the service-connected 
low back disability, rated as 20 percent disabling from 
October 7, 1997, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


